Citation Nr: 1402932	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for diabetes mellitus for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  The Veteran died in March 2007 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for coronary artery disease for accrued purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board is aware that the AOJ adjudicated this issue in the April 2012 Supplemental Statement of the Case (SSOC), it was not adjudicated in the November 2008 rating decision or in the January 2010 Statement of the Case (SOC).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of (1) entitlement to service connection for the cause of the Veteran's death, and (2) entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant timely filed a claim for service connection for accrued benefits purposes in August 2007.

2.  Resolving reasonable doubt in favor of the appellant, based on the evidence of record at the time of the Veteran's death, his PTSD had its onset in service.

3.  Diabetes mellitus is not shown by the evidence of record at the time of the Veteran's death to have been present in service or until many years thereafter, or to be related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for PTSD for accrued benefits purposes have been met.  38 U.S.C.A. § 1101, 1110, 1131, 1137, 1154(a), 5101, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.1000 (2007, 2013).

2.  The criteria for service connection for diabetes mellitus for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1154(a), 5101, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2007, 2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of a letter sent to the appellant in September 2007, prior to the initial adjudication in November 2008, which informed her of her duty and the VA's duty for obtaining evidence.

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment and personnel records, VA and private treatment records, and lay statements have been obtained.

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Accrued Benefits Claims

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c).  Here, the Board concludes that there was a pending claim at the time of the Veteran's death in March 2007, and the appellant filed her claim for service connection for accrued benefits purposes in August 2007.  Therefore, the claim was timely filed within one year of the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(a), (c).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); see also Ralston, supra; 38 C.F.R. § 3.1000(a).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4); see also Hyatt, supra; Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service Connection for PTSD for Accrued Benefits Purposes

The appellant contends that the Veteran's PTSD resulted from his service.  For the reasons discussed below, the Board concurs.

The Veteran had multiple diagnoses of PTSD following service, including from VA clinicians in August 2001, and from VA examiners in December 2001 and July 2003.

He also experienced in-service incurrence of the disease.  In an August 1998 substantive appeal, the Veteran reported that he had witnessed injury and death during an incident at El Centro, California; an October 1964 newspaper article confirms the occurrence of the incident, and the Veteran's service personnel records show that he was transferred to El Centro on September 2, 1964 and remained there until 1966.  Additionally, the Veteran wrote in an August 2001 letter that:

In 1966 I went to Vietnam.  I was aboard the USS Coral Sea.  My dut[y] at this time was loading bombs on my squadron airplane....I saw people died at this time aboard the ship: planes crashing, cable broke cutting people in half.  I picked up dead people at that time....I've been dreaming off and on about the people who died.  My PTSD affects me emotionally, angers me [and] makes me paranoid.

The Veteran's service personnel records confirm that he had service supporting operations in Vietnam aboard the USS Coral Sea during the period from September 13, 1966 to February 1, 1967.

Moreover, VA clinicians in February 2003 and July 2003 related the Veteran's psychiatric disorder to his stressor in El Centro, California.  The July 2003 VA examiner specifically found that the stressor "contributed [to] and is an etiologic factor in the veteran's current post-traumatic stress disorder."

In light of the above, the Board finds that the competent lay and medical evidence physically or constructively of record at the time of the Veteran's death in March 2007 is at least in equipoise and thus supports the appellant's claim that he incurred PTSD during his service.  Thus, service connection for PTSD for accrued benefits purposes is warranted.

Service Connection for Diabetes Mellitus for Accrued Benefits Purposes

The appellant contends that the Veteran's diabetes mellitus resulted from his service.  Because the Veteran had no in-service incurrence or aggravation of diabetes mellitus, and because there is no nexus between any in-service disease or injury and the present diagnosis of diabetes mellitus, the Board disagrees.  Therefore, the appellant's claim for service connection for diabetes mellitus for accrued benefits purposes is denied.

The Veteran's service treatment records include no complaint, diagnosis, or treatment of diabetes mellitus.  Moreover, there is no competent medical evidence linking the Veteran's diabetes mellitus to his service or to any incident therein.  The Board finds that because of the medical complexity and objective testing required to diagnose diabetes mellitus, neither the appellant nor the Veteran is competent to attribute his diabetes mellitus to service.

The appellant also contends that the Veteran's diabetes mellitus warrants presumptive service connection based on service in Vietnam.  While the Board recognizes that type 2 diabetes mellitus warrants presumptive service connection under 38 C.F.R. § 3.309(e) where there is exposure to herbicides, the Board finds this provision inapplicable in the current instance because the appellant has not shown that the Veteran was exposed to herbicides on either a presumptive or a non-presumptive basis.  With respect to a non-presumptive exposure to herbicides, the evidence does not show that the Veteran came into contact with herbicides of the type contemplated by 38 C.F.R. § 3.307(a)(6)(i).

With respect to presumptive exposure to herbicides, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The Veteran's service personnel records show that he had service aboard the U.S.S. Coral Sea CVA-43 in the official waters of Vietnam during the period from September 13, 1966 to February 1, 1967.  His service treatment records and service personnel records do not document service on the landmass or the inland waters of Vietnam, or any orders to perform such service.

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Board observes that the list of "Brown Water" ships does not include the U.S.S. Coral Sea CVA-43, nor is there any indication that it docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  Further, the designation of CVA is for aircraft carrier, attack, which reflects it was a "Blue Water" vessel that operated in the blue-colored waters of the open ocean.  Based on the foregoing, the Board finds that there is no official record of the Veteran ever having served on the landmass or on land in the Republic of Vietnam.

The Board recognizes the multiple lay statements from the Veteran and the appellant's representative to the effect that he served on land and/or in the Brown Waters of Vietnam.  Most recently, the appellant's representative provided copies of service personnel records in January 2011 which he contends show that the U.S.S. Coral Sea entered the Brown Waters of Vietnam.  After a careful review of the record, the Board finds that these documents do not show that the U.S.S. Coral Sea-an aircraft carrier-entered the Brown Waters of Vietnam at any time during the Veteran's service thereon.  The Board further finds that the contentions to the effect that the Veteran served on land and/or in the Brown Waters of Vietnam lack credibility because they conflict with the Veteran's service personnel records and other official records described above.  Consequently, the Veteran cannot be found to have been exposed to herbicides on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(iii).

The Board also finds that presumptive service connection for diabetes mellitus as a chronic disease is not warranted in this case because it was not manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In summary, the Veteran is not shown to have incurred diabetes mellitus in service, and there is no competent evidence linking his post-service diabetes mellitus to service.  Furthermore, the Veteran was not shown to have been exposed to herbicides in service on either a nonpresumptive or presumptive basis.  Finally, the Veteran's diabetes mellitus was not manifest to a degree of 10 percent or more within one year from the date of separation from service.

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claim of service connection for diabetes mellitus for accrued benefits purposes.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Thus, the Board has no discretion and must deny this claim.


ORDER

Service connection for PTSD for accrued benefits purposes is granted.

Service connection for diabetes mellitus for accrued benefits purposes is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.

With respect to the claim for entitlement to service connection for the cause of the Veteran's death, the Board has granted service connection for PTSD for accrued benefits purposes in this decision.  As that determination could potentially impact the outcome of the cause of death claim, the Board remands the issue to the AOJ for a determination on that matter.

With respect to the claim for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318, the Board finds that a remand is required in order to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26.  Specifically, while the issue was denied in the December 2008 letter accompanying the November 2008 rating decision, it was not adjudicated in the January 2010 SOC.  In adjudicating this claim, the AOJ should consider whether the effective date and level of disability associated with the Veteran's service-connected PTSD-which was originally claimed in November 1996, more than 10 years prior to his March 2007 death-would warrant a grant of benefits pursuant to 38 U.S.C.A. § 1318.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the appellant with a statement of the case regarding the issue of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  Please advise the appellant of the time period in which to perfect her appeal.  If the appellant perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Then readjudicate the appeals.  If any claim remains denied, issue a supplemental statement of the case to the appellant and her attorney and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


